On September 12,2013, the Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-204(1)(b), MCA committed to Montana State Prison for Ten (10) years under Section 46-18-201, MCA Count H: Burglary, a felony, in violation of Section 45-6-204(1)(b), MCA committed to Montana State Prison for Ten (10) years under Section 46-18-201, MCA to run concurrently with Count I; Count III: Theft, a felony, in violation of Section 45-6-301(3)(a), MCA committed to Montana State Prison *23for Ten (10) years under Section 46-18-201, MCA to run concurrently with Counts I and II; and Count IV: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA, committed to Montana State Prison for Ten (10) years under Section 46-18-201, MCA to run concurrently with Counts I, II and III; Defendant designated as a Persistent Felony Offender for sentencing; Court recommends screened for boot camp if not accepted placed at a DOC facility; credit for pre-trial incarceration from 2/20/2013 thru 9/12/2013; and other terms and conditions given in the Judgment on September 12,2013. Count V: Criminal Possession of Dangerous Drugs, a felony; and Count VI: Criminal Possession of Drug Paraphernalia, a misdemeanor, were Dismissed.
DATED this 31st day of March, 2014.
On February 27, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division").
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.